Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/20/2022 have been fully considered but they are not persuasive.
With regards to claims 1, 28, and 36, applicants have amended claims to overcome the prior art of record, namely Nugent.  However, after consideration, examiner respectfully submits that the amendment is not sufficient to overcome the prior art of record.
Fig. 5 of Nugent shows a structure in which a number of layers of nanoconductors 572-580 are present with electrical contacts 556 and 554 present.  Nugent also further discloses that DNA can be utilized as a nanoconductor for purposes of establishing electrical connections (see ¶88).  Applicants refuted the official notice taken than DNA exists in a double helix form.  However, DNA is inherently and naturally present in double helix form, and for evidentiary purposes, the examiner attached prior art which demonstrates that DNA is a double helix (see https://en.wikipedia.org/wiki/DNA).  Furthermore, in conjunction with Fig. 3, the structure in Fig. 5 also includes molecular electronic components which can be construed as one external DNA strand as part of the whole network 304 that is electrically connected to the rest of the mass.  Therefore, the amendment is not sufficient to overcome Nugent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 11, 13, 17, 21, 24, 25, 28, and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nugent (Pub No. US 2005/0015351 A1, hereinafter Nugent).
With regards to claim 1, Nugent teaches a molecular electronic device comprising: 
a framework comprising a plurality of double stranded polynucleotide helices arranged to form a plurality of layers of double stranded polynucleotide helices (see ¶88, see Fig. 3 and 5, DNA inherently in form of double helix arranged to form framework); 
one or more molecular electronic components each connected to one or more of the plurality of double stranded polynucleotide helices (see Fig. 3 and 5, see ¶88-¶90, molecular electronic components can comprise of another type of nanoconductors such as nanoparticles present within the network 304); and 
one or more electrical contacts each connected to one or more of the plurality of double stranded polynucleotide helices (see Fig. 3 and 5, electrical contact 556 connected to one or plurality of double stranded polynucleotide helices, 
wherein a number of layers of double stranded polynucleotide helices of the plurality of layers of double stranded polynucleotide helices are located between an electrical contact of the one or more electrical contacts and a molecular electronic component of the one or more molecular electronic components (see Fig. 3 and 5, number of layers 572-580 between electrical contact 556 and nanoparticle within the network 204),
wherein the number of layers of double stranded polynucleotide helices defines the distance between the electrical contact of the one or more electrical contacts and the molecular electronic component of the one or more molecular electronic components (see Fig. 3 and 5, layers 572-580 defines distance between electrical contact 556 and nanoparticle within 304), and 
wherein the one or more molecular electronic components and the one or more electrical contacts are located with respect to the framework and with respect to each other so as to form a coupling between the one or more electrical contacts and the one or more molecular electronic components (see Fig. 3 and 5, nanoparticle within 304 and electrical contact 556 forms a coupling between 556 and nanoparticle within 304).

With regards to claim 2, Nugent teaches the molecular electronic device as claimed in claim 1, wherein the molecular electronic device comprises a plurality of molecular electronic components, and the plurality of molecular electronic components are each connected to one or more of the plurality of polynucleotides such that two or more of the plurality of molecular electronic components are located with respect to the framework and with respect to each other so as to form a coupling between the two or more molecular electronic components (see Fig. 3, ¶89, plurality of molecular electronic components connected to DNA, molecular electronic components coupled to each other).

With regards to claim 9, Nugent teaches the molecular electronic device as claimed in claim 1, wherein the molecular electronic device comprises one or more connecting polynucleotides attached to the one or more molecular electronic components and arranged to connect the one or more molecular electronic components to the one or more of the plurality of polynucleotides forming the framework (see Fig. 3, ¶88-¶92, DNA attached to molecular electronic compounds and arbitrarily arranged to connect molecular electronic components to DNA to forming framework).

With regards to claim 11, Nugent is silent teaching the molecular electronic device as claimed in claim 1, wherein the one or more molecular electronic components are attached directly to the one or more of the plurality of polynucleotides forming the framework (see Fig. 5, electrical contact 556 directly contacting with polynucleotide from 572-580).

With regards to claim 13, Nugent is silent teaching the molecular electronic device as claimed in claim 1, wherein the one or more molecular electronic components are attached to the one or more of the plurality of polynucleotides forming the framework or to one or more connecting polynucleotides via one or more respective covalent bonds.

With regards to claim 17, Nugent teaches the molecular electronic device as claimed in claim 1, wherein the molecular electronic device comprises one or more connecting polynucleotides attached to the one or more electrical contacts and arranged to connect the one or more electrical contacts to the one or more of the plurality of polynucleotides forming the framework (see Fig. 3 and 5, ¶88, plurality of DNA as polynucleotides connecting to form electrical connection with electrical contacts).

With regards to claim 21, Nugent teaches the molecular electronic device as claimed in claim 1, wherein the coupling comprises a conductive coupling or the coupling comprises a highly resistive coupling (see Fig. 3, coupling is a conductive coupling).

With regards to claim 24, Nugent teaches the molecular electronic device as claimed in claim 1, wherein the molecular electronic device comprises one or more conducting oligomers or other substantially electrically conducting molecules arranged between the one or more molecular electronic components and the one or more electrical contacts to form the coupling between the one or more molecular electronic components and the one or more electrical contacts, or to form the coupling between two or more molecular electronic components (see Fig. 3 and 5, nanoparticle within 304 and electrical contact 556 connected via network 304).

With regards to claim 25, Nugent teaches the molecular electronic device as claimed in claim 24, wherein the one or more conducting oligomers or other substantially electrically conducting molecules are attached to the one or more molecular electronic components and/or to the one or more electrical contacts via respective covalent bonds (see Fig. 3 and 5, electrically conducting molecules from 304 electrically attached to a nanoparticle within 304).

	With regards to claim 28, Nugent teaches a method of assembling a molecular electronic device, the method comprising: 
assembling a framework comprising a plurality of layers of double stranded polynucleotide helices from a plurality of double stranded polynucleotide helices (see ¶88, see Fig. 3 and 5, DNA inherently in form of double helix arranged to form framework);
connecting one or more molecular electronic components to one or more of the plurality of double stranded polynucleotide helices (see Fig. 3 and 5, see ¶88-¶90, molecular electronic components can comprise of another type of nanoconductors such as nanoparticles present within the network 304); and 
connecting one or more electrical contacts to one or more of the plurality of double stranded polynucleotide helices (see Fig. 3 and 5, electrical contact 556); 
wherein a number of layers of double stranded polynucleotide helices of the plurality of layers of double stranded polynucleotide helices are located between an electrical contact of the one or more electrical contacts and a molecular electronic component of the one or more molecular electronic components (see Fig. 3 and 5, number of layers 572-580 between electrical contact 556 and nanoparticle within the network 204); and 6Attorney Docket No.: 820918-1280 U.S. Serial No. 15/734,372
wherein the number of layers of double stranded polynucleotide helices defines the distance between the electrical contact of the one or more electrical contacts and the molecular electronic component of the one or more molecular electronic components (see Fig. 3 and 5, layers 572-580 defines distance between electrical contact 556 and nanoparticle within 304); and 
wherein the one or more molecular electronic components and the one or more electrical contacts are located with respect to the framework and with respect to each other so as to form a coupling between the one or more electrical contacts and the one or more molecular electronic components (see Fig. 3 and 5, nanoparticle within 304 and electrical contact 556 located to form a coupling).

With regards to claim 36, Nugent teaches a method of assembling a plurality of molecular electronic devices, the method comprising: 
assembling a plurality of frameworks, each framework comprising a plurality of layers of double stranded polynucleotide helices assembled from a plurality of double stranded polynucleotide helices (see Fig. 3 and 5, ¶88, framework with DNA); for each of the plurality of frameworks the method comprises: 
connecting one or more molecular electronic components to one or more of the plurality of double stranded polynucleotide helices (see Fig. 3 and 5, ¶88-¶90, nanoparticle within 304 connected with DNA network 304); and 
connecting one or more electrical contacts to one or more of the plurality of double stranded polynucleotide helices (see Fig. 3 and 5, electrical contact 556), 
wherein a number of layers of double stranded polynucleotide helices of the plurality of layers of double stranded polynucleotide helices are located between an electrical contact of the one or more electrical contacts and a molecular electronic component of the one or more molecular electronic components (see Fig. 3 and 5, layers 572-580 located between contact 556 and nanoparticle within 304); and 
wherein the number of layers of double stranded polynucleotide helices defines the distance between the electrical contact of the one or more electrical contacts and the molecular electronic component of the one or more molecular electronic components (see Fig. 3 and 5, layers 572-580 defines distance between electrical contact 556 and nanoparticle within 304), and; 8Attorney Docket No.: 820918-1280 U.S. Serial No. 15/734,372 
wherein one or more molecular electronic components and the one or more electrical contacts are located with respect to the framework and with respect to each other so as to form a coupling between the one or more electrical contacts and the one or more molecular electronic components (see Fig. 3 and 5, coupling formed between contact 556 and nanoparticle within 304).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 3, 7, 13, 15, 20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nugent as applied to claim 1 above.
With regards to claim 3, Nugent teaches the molecular electronic device as claimed in claim 1, wherein the one or more molecular electronic components have a molecular mass between 100 Dalton (Da) and 10,000 (Da).
It would have been obvious to one of ordinary skill to determine the optimum molecular mass (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, one of ordinary skill would arrive at the claimed molecular mass in order to tailor the conductivity properties between the two electrodes.

With regards to claim 7, Nugent is silent teaching the molecular electronic device as claimed in claim 1, wherein the framework comprises one or more depressions arranged to locate the one or more electrical contacts respectively (see Fig. 16 for example, contacts I2 and I1 for example formed within depressions).

With regards to claim 13, Nugent is silent teaching the molecular electronic device as claimed in claim 1, wherein the one or more molecular electronic components are attached to the one or more of the plurality of polynucleotides forming the framework or to one or more connecting polynucleotides via one or more respective covalent bonds.
	Examiner hereby takes official notice that it is notoriously well-known within the semiconductor arts to recognize that covalent bonding are formed between polynucleotides such as DNA and other nanoconductor material to forming the framework and couple electrodes.

With regards to claim 15, Nugent is silent teaching the molecular electronic device as claimed in claim 1, wherein the one or more electrical contacts comprise one or more gold nanoparticles having a diameter of between 20 nm and 100 nm.
Examiner hereby takes official notice that electrical contacts can comprise of gold nanoparticles since gold provides superior and excellent conductivity properties.
It would have been obvious to one of ordinary skill to determine the optimum diameters (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, one would arrive at the claimed diameters since the claimed diameters would provide unique conductivity properties that are required for a particular application.

With regards to claim 20, Nugent teaches the molecular electronic device as claimed in claim 1, wherein the one or more electrical contacts are attached to the one or more of the plurality of polynucleotides forming the framework or to one or more connecting polynucleotides via one or more respective covalent bonds.
Examiner hereby takes official notice that it is notoriously well-known within the semiconductor arts to recognize that covalent bonding are formed between polynucleotides such as DNA and electrodes to forming the framework and couple electrodes.

With regards to claim 22, Nugent is silent teaching the molecular electronic device as claimed in claim 1 wherein the coupling is formed by controlling the distance between the one or more molecular electronic components and one or more other molecular electronic components and/or the one or more electrical contacts, or the coupling is formed through the formation of a covalent or other chemical bond between the one or more molecular electronic components and the one or more electrical contacts.  
Examiner hereby takes official notice that it is notoriously well-known within the semiconductor arts to recognize that covalent bonding are formed between polynucleotides such as DNA and electrodes to forming the framework and couple electrodes.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nugent as applied to claim 1 above, and further in view of Maglia et al. (Pub No. US 2016/0053300 A1, hereinafter Magila).
With regards to claim 4, Nugent is silent teaching the molecular electronic device as claimed in claim 1 wherein the one or more molecular electronic components comprises a magnetic heterometallic ring, an antiferromagnetic ring, and/or a rotaxane.
In the same field of endeavor, Maglia teaches the use of rotaxanes for molecular electronics as components for switches (see ¶77).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to recognize that rotaxanes can be utilized molecular electronic components for use in molecular electronics as switches as taught by Maglia.

Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nugent as applied to claim 1 above, and further in view of Guo et al. (Pub No. US 2011/0275062 A1, hereinafter Guo).
With regards to claim 6, Nugent is silent teaching the molecular electronic device as claimed in claim 1, wherein the plurality of polynucleotides comprises a longer scaffold polynucleotide and a plurality of shorter staple polynucleotides that link together different parts of the longer scaffold polynucleotide.
In the same field of endeavor, Guo teaches a plurality of polynucleotides comprising a longer scaffold linked at different parts by shorter staple polynucleotides (see Fig. 1A-1C for example).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to produce polynucleotides that comprise a longer scaffold polynucleotide with shorter staple nucleotides linking different sections of the longer scaffold since doing so would produce specific conductivity properties that are beneficial or required for a particular application.

	With regards to claim 19, Nugent is silent teaching the molecular electronic device as claimed in claim 1, wherein the molecular electronic device comprises between 1 and 10,000 connecting polynucleotides attached to the one or more electrical contacts and the plurality of polynucleotides forming the framework comprises between 1 and 100 polynucleotides each comprising a single-stranded section that are hybridized with the plurality of connecting polynucleotides attached to the one or more electrical contacts.
	In the same field of endeavor, Guo teaches a hybridization of a single stranded section with a connecting polynucleotide attached to contacts.
	It would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate a plurality of single stranded sections to hybridize with plurality of polynucleotides attached to contacts since this would affect conductivity properties and that a plurality will most likely produce higher conductivity between the contacts.
In the same field of endeavor, it would have been obvious to one of ordinary skill to determine the optimum number of polynculeotides (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, one of ordinary skill would arrive at the claimed number of polynculeotides since a specific number of polynucleotides provides a specific amount of conductivity.

Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML